             Case 1:20-cr-00109-ABJ Document 46 Filed 05/27/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       Case No. 20-CR-109 (ABJ)
                                              :
MICAH EUGENE AVERY,                           :
                                              :
                       Defendant.             :

     UNITED STATES= STATUS REPORT REGARDING CELL PHONE VIEWING

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Status Report regarding the efforts the

government has made to provide the defendant with an opportunity to view the cell phone evidence

in this case.

        1.      On May 11, 2021, during a hearing on the defendant’s motion to suppress, the

defendant, during cross-examination of the government’s witness, sought to expand the scope of

the inquiry and sought to suppress the text messages that appeared on the face of the phone when

it was seized. The defendant also requested an opportunity to view the cell phone.

        2.      Lacking any previous legal or factual articulation of this new issue regarding the

text messages on the face of the phone, the Court ordered supplemental briefing from the parties

with the government’s submission due on May 18, 2021, and the defendant’s reply due on May

25, 2021.

        3.      Following the hearing, the Court issued a May 11, 2021 Minute Order stating that:

                In connection with an issue raised during the suppression hearing . . . the
                Court takes notice of the following link: https://support.apple.com/en-
                us/HT208081. At this time, the record does not contain any statement from
                a person with knowledge of how and when the messages at issue in this case
                hearing were first viewed by any officer, or what if anything was done to
                make them available to be seen by the testifying officer when he directed
                that they be photographed. So in order to satisfy its burden to support their
            Case 1:20-cr-00109-ABJ Document 46 Filed 05/27/21 Page 2 of 5




               introduction, the government must fill that gap in the facts. If the defense
               intends to continue to assert as fact that one must push a button or otherwise
               activate or unlock an Apple phone to be able to view text message
               notifications on a lock screen, and that, even if they were unopened, the
               messages would not appear on a lock screen 40 minutes after they were
               received, some evidence will be required. The submissions may include
               points and authorities concerning whether the viewing of the text messages
               required a warrant.

       4.      The Court issued a subsequent Minute Order on May 13, 2021, that stated the

following:

               The Court understands that "the defense position is that some action by
               Detective Lawson was necessary to bring the text message previews to
               appear on the lock screen," but it does not accept the bald assertion that it is
               "beyond common understanding" that messages could remain visible for 42
               minutes. It may very well be "common understanding" that if they have
               never been opened, the message notifications re-appear automatically as
               soon as the phone is picked up, without any other action, even after 42
               minutes. In any event, given the previous lack of clarity as to the location
               of the phone, and the questions that have been raised about how it operates,
               the government must permit the defense to examine it even though the
               hearing has already taken place. The defense may not re-set or re-program
               settings for how the phone handles and maintains text notifications.

       5.      The government scheduled a date and time for the defendant to view the cell phone,

on May 27, 2021, at 11:00 a.m.

       6.      Undersigned government counsel contacted a representative at MPD’s Evidence

Control Branch and a representative of the United States Park Police regarding evidence viewing

procedures. Both representatives stated that during the viewing of evidence, in particular cell

phones, individuals are permitted to inspect the front and back of the phone, however, individuals

are not permitted to turn on the device.

       7.      In light of these evidence control protocols, the undersigned government counsel

made herself available to attend the viewing session so that she could authorize the evidence


                                                  2
            Case 1:20-cr-00109-ABJ Document 46 Filed 05/27/21 Page 3 of 5




technician to, in the presence of both parties, turn the cell phone on and show the parties all of the

cell phones settings and allow the defense to take photographs as necessary. The cell phone is the

government’s evidence and the government has an interest in ensuring the integrity of the

evidence. Accordingly, and in line with evidence viewing protocols, the government made

special arrangements for this viewing.

       8.        The viewing is scheduled for today, May 27, 2021.

       9.        On May 26, 2021, counsel for the defendant stated that he did not agree to the

presence of government counsel. Undersigned government counsel informed defense counsel

that she would provide counsel with a Viewing Letter for him to inspect the cell phone, however,

as is standard protocol, without both parties present, the evidence technician would not permit the

defense to turn on the cell phone or photograph the cell phone. Undersigned government counsel

informed the defense that she made special arrangements for the parties to jointly view the settings

on the phone.

       10.       In light of the defense position, the government asked the defense whether to cancel

the May 27 viewing appointment. On May 26, at 10:40 p.m., counsel for the defendant stated

that he would no longer be viewing the evidence on May 27 and he was going to wait until he

reviewed the cell phone extraction.

       11.       The government agreed to provide the defendant with a copy of the cell phone

extraction.     On May 26, a representative of the Federal Defender’s Office provided the




                                                  3
          Case 1:20-cr-00109-ABJ Document 46 Filed 05/27/21 Page 4 of 5




government with an empty hard drive for the cell phone extraction. The government will notify

defense counsel when the cell phone extraction copy is ready.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793

                                         By:       /s/ Amanda Fretto
                                                   AMANDA FRETTO
                                                   JAMES B. NELSON
                                                   D.C. Bar No. 1018284
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7268
                                                   amanda.fretto@usdoj.gov




                                               4
        Case 1:20-cr-00109-ABJ Document 46 Filed 05/27/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on May 27, 2021.



                                   By:           /s/ Amanda Fretto
                                                 AMANDA FRETTO
                                                 D.C. Bar No. 1018284
                                                 Assistant United States Attorney
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7268
                                                 amanda.fretto@usdoj.gov




                                             5
